Exhibit 10.3

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) is made and is entered into as of the
13th day of June, 2011, by ACCENTIA BIOPHARMACEUTICALS, INC., a Florida
corporation (the “Borrower”), in favor of CORPS REAL, LLC, an Illinois limited
liability company (the “Secured Party”).

Recitals

WHEREAS, pursuant to that certain Secured Promissory Note of even date herewith
made by Borrower for the benefit of Secured Party (the “Note”), Secured Party
has agreed to advance to Borrower funds in the maximum principal amount of up to
$4,000,000; and

WHEREAS, in order to more fully secure Borrower’s obligations under the Note,
Borrower has agreed to grant to Secured Party a lien on and security interest in
all property listed as “Collateral” on the attached Schedule A;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and other good and valuable
consideration, the sufficiency and receipt of which is hereby acknowledged, the
parties hereto, intending to be legally bound thereby, agree as follows:

Section 1. Security Interest. Borrower hereby grants to Secured Party a first
security interest (the “Security Interest”) in the items of collateral described
on Exhibit A hereto and in all attachments, additions, replacements,
substitutions, and accessions and in all proceeds thereof in any form now
existing, after acquired and hereafter arising (the “Collateral”).

Section 2. Indebtedness Secured. This Agreement and the Security Interest
created by it secures payment of the Note owing by Borrower to Secured Party
(the “Indebtedness”). The Indebtedness includes any credit extended, sums
advanced, and any expenses incurred by Secured Party under the Note.

Section 3. Covenants and Warranties.

3.1. Borrower. Borrower hereby covenants and warrants that, at the execution
hereof and at all times throughout the duration hereof:

(a) Borrower will join with Secured Party to file, wherever Secured Party deems
appropriate, financing statements in the form and content required by Secured
Party, describing the Collateral in the same manner as it is described herein
and Borrower will pay all costs of such filing. From time to time at the request
of Secured Party, Borrower shall execute one or more financing statements and
such other documents and do such other acts and things, all as Secured Party may
reasonably request, regarding the Security Interest in the Collateral.

(b) Borrower has the requisite corporate authority to enter into this Agreement
and otherwise to carry out its obligations hereunder. The execution, delivery
and performance by Borrower of this Agreement and the filings contemplated
therein have been duly authorized by all necessary action on the part of
Borrower and no further action is required by Borrower. This Agreement has been
duly executed by Borrower. This Agreement constitutes the legal, valid and
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization and similar laws of general application relating to
or affecting the rights and remedies of creditors and by general principles of
equity. Borrower is the sole owner of the Collateral, free and clear of any
liens, security interests, encumbrances, rights or claims, and is fully
authorized to grant the Security Interests. Borrower shall at all times maintain
the liens and Security Interests provided for hereunder as valid and perfected
first priority liens and security interests in the Collateral in favor of the
Secured Party until this Agreement and the Security Interest hereunder shall be
terminated.



--------------------------------------------------------------------------------

(c) Secured Party may examine and inspect the Collateral at any time, wherever
located.

(d) Borrower shall deliver to an escrow agent selected by mutual agreement of
Lender and Borrower a certificate representing twelve million
(12,000,000) shares of Biovest common stock, to be held for the benefit of
Lender as Collateral hereunder.

3.2 Secured Party. Representations and Warranties of the Secured Party. Secured
Party represents and warrants as of the date hereof and as of the Closing Date
to the Borrower as follows:

(a) Organization; Authority. Secured Party is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the transaction
documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by Secured Party of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of Secured Party.

(b) Own Account. Secured Party understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting Secured Party’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law. Secured Party is
acquiring the Securities hereunder in the ordinary course of its business.
Secured Party is a resident of set forth in the “Notice” section hereto.

(c) Secured Party Status. At the time Secured Party was offered the Securities,
it was, and at the date hereof it is, and on each date on which it exercises any
Warrants or converts any portion of the Note it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Secured Party is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.

 

2



--------------------------------------------------------------------------------

(d) Experience of Secured Party. Secured Party, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Secured Party is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Secured Party is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement, or any outstanding registration
statement of the Borrower.

Section 4. Event of Default. The occurrence of any of the following shall
constitute an “Event of Default”:

(a) Borrower’s failure to make payment of any principal, interest, fees, costs,
charges, expenses, or other sums payable from time to time hereunder or under
the Note when required hereunder or thereunder, and, in any such case, such
failure shall continue for (i) in the case of a payment of scheduled principal
or interest, a period of five (5) business days following the date upon which
any such payment was due, or (ii) in the case of any other amount payable, a
period of five (5) business days following the date of Borrower’s receipt from
Secured Party of a written notice identifying the amount due and providing
reasonable supporting details;

(b) Borrower shall (i) apply for, consent to or suffer to exist the appointment
of or the taking of possession by, a receiver, custodian, trustee or liquidator
of itself or of all or a substantial part of its property, (ii) make a general
assignment for the benefit of creditors, (iii) commence a voluntary case under
the federal bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated
bankrupt or insolvent, (v) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vi) acquiesce to without
challenge within ten (10) days of the filing thereof, or fail to have dismissed
within forty-five (45) days, any petition filed against it in any involuntary
case under such bankruptcy laws, or (vii) take any action for the purpose of
effecting any of the foregoing;

(c) Borrower shall cease operation of its present business; or

(d) Borrower directly or indirectly sells, assigns, transfers, conveys, or
suffers or permits to occur any sale, assignment, transfer or conveyance of all
or substantially all of its assets, except as permitted herein.

 

3



--------------------------------------------------------------------------------

Section 5. Secured Party’s Rights and Remedies. Upon the occurrence of any Event
of Default or at any time thereafter, and subject to the provisions of the
Interim Order and the Final Order as applicable:

(a) Secured Party may, at its option, declare all of the Indebtedness secured by
this Agreement (notwithstanding any provisions of any agreement with respect to
the Indebtedness to the contrary) immediately due and payable without demand or
notice of any kind, and the Indebtedness thereupon shall become due and payable
immediately without demand or notice (but with such adjustments, if any, with
respect to interest or other charges as may be provided for in the promissory
notes or other writings evidencing the Indebtedness secured).

(b) Secured Party and its agents are authorized to enter into and enter onto any
premises where the Collateral may be located for the purpose of taking
possession of the Collateral and any records thereof and Secured Party may, at
its option, demand Borrower at Borrower’s expense to assemble the Collateral and
make the Collateral available to Secured Party at a convenient place acceptable
to Secured Party and, after notice to the Borrower as hereinafter provided, and
other reasonable notice to secured parties of record, Secured Party may sell or
otherwise dispose of the Collateral at public or private sale, without further
notice or advertisement, at which sale Secured Party may become the purchaser.

(c) Secured Party may demand that Borrower shall upon receipt by Borrower of any
proceeds covered hereby or of any check, draft, or other instrument representing
the proceeds, forthwith and without further notice or demand deliver the same to
Secured Party in the form in which the said items are received, endorsed by
Borrower for payment to Secured Party.

(d) Secured Party may by written notice deem Borrower to have transferred the
Collateral to Secured Party and to have constituted and appointed Secured Party
its true and lawful attorney-in-fact with full and irrevocable power and
authority in the name, place and stead of Borrower, from time to time, in
Secured Party’s discretion to demand, collect, receive and give receipts for all
monies due on the Collateral or due otherwise under or with respect to any of
the Collateral and to endorse any checks or other instruments or orders and to
file any claims and take any other action or proceeding deemed by Secured Party
appropriate for the purpose of collecting all such monies whenever they may
become payable. Secured Party may reasonably require Borrower to assist Secured
Party in all such collections.

(e) Secured Party shall have and may exercise, from time to time, all rights and
remedies of a secured party under the Uniform Commercial Code of Florida and all
rights and remedies available to a secured party under any other applicable law.

(f) Any notice of sale, disposition, or other intended action by Secured Party,
mailed to Borrower at its business offices in Tampa, Florida or at any other
address to which Borrower has requested in writing that notices be sent, at
least five (5) days prior to such action, shall constitute reasonable notice to
Borrower.

(g) In the event of a sale or other disposition of the Collateral or the receipt
of any proceeds of the Collateral by Secured Party, after all of the
Indebtedness with appropriate interest and all costs and expenses of Secured
Party with respect to the possession and sale of the Collateral have been paid
in full as appropriate, the surplus, if any, shall be paid to Borrower by
Secured Party, and any Collateral remaining shall be transferred and reassigned
to Borrower by Secured Party; and in the event of a deficiency, there shall be
due from Borrower and Borrower shall immediately pay to Secured Party the
difference between the amounts received by Secured Party and the remaining sum
secured hereby, plus all costs and expenses of Secured Party in repossessing,
transporting, repairing, storing, selling or otherwise handling the Collateral
pursuant to such sale or other disposition.

 

4



--------------------------------------------------------------------------------

(h) All remedies hereunder shall be cumulative and not alternative. Borrower
shall pay promptly the costs and expenses of Secured Party of collection of all
Indebtedness, enforcement of rights under this Agreement, including reasonable
attorneys’ fees, and those costs, expenses, and attorneys’ fees incurred in
appellate proceedings and expenses and attorneys’ fees on any actions otherwise
with respect to the Collateral.

Section 6. Rights and Remedies of Borrower. Borrower shall have the rights and
remedies provided in this Agreement and Borrower specifically waives and
releases all rights provided in Article 9 of the Uniform Commercial Code in
force in the State of Florida on the date of this Agreement.

Section 7. Miscellaneous.

(a) Borrower authorizes Secured Party at Borrower’s expense to file any
financing statement or statements relating to the Collateral (without Borrower’s
signature thereon) which Secured Party deems appropriate, and Borrower appoints
Secured Party as Borrower’s attorney-in-fact to execute any such financing
statement or statements in Borrower’s name and to perform all other acts which
Secured Party deems appropriate to perfect and to continue perfection of the
Security Interest.

(b) Without limiting any other right of Secured Party, whenever Secured Party
has the right to declare any Indebtedness to be immediately due and payable
(whether or not it has so declared), Secured Party may set off against the
Indebtedness all monies then owed to the Borrower by Secured Party in any
capacity whether due or not and Secured Party shall be deemed to have exercised
its right to set off immediately at the time its right to such election accrues.

(c) Upon Borrower’s failure to perform any of its duties hereunder, Secured
Party may but it shall not be obligated to perform any of such duties and
Borrower shall forthwith upon demand reimburse Secured Party for any expense
incurred by Secured Party in so doing.

(d) No delay or omission by Secured Party in exercising any right hereunder or
with respect to any Indebtedness shall operate as a waiver of that or any other
right, and no single or partial exercise of any right shall preclude Secured
Party from any other or further exercise of any other right or remedy. Secured
Party may cure any default by Borrower in any reasonable manner without waiving
the default so cured and without waiving any other prior or subsequent default
by Borrower.

(e) Secured Party shall have no obligation to take and Borrower shall have the
sole responsibility for taking any steps to preserve rights against all prior
parties. Borrower waives presentment for payment, notice of protest, notice of
nonpayment, notice of dishonor and protest of any instrument at any time held by
Secured Party on which Borrower is in any way liable and, if waivable, waives
notice of any other action taken by Secured Party.

(f) The singular pronoun shall include the plural, and the neuter shall include
the masculine and feminine.

 

5



--------------------------------------------------------------------------------

(g) This Agreement may not be modified or amended nor shall any provision of it
be waived except by a written instrument signed by Borrower and Secured Party.

(h) This Agreement is a continuing agreement and shall survive any closing and
shall remain in force until Secured Party shall provide written notice of its
termination and thereafter until all of the Indebtedness contracted for or
created before receipt of the notice and any extension or renewals of that
Indebtedness (whether made before or after receipt of the notice) together with
all interest thereon both before and after the notice, shall be paid in full.

Section 8. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Illinois, without reference to principles of choice
or conflict of law thereunder. Whenever possible, each provision of this
Agreement shall be interpreted to be effective and valid under applicable law.
If any provision of this Agreement is prohibited by or invalid under applicable
law, the provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the provision or the other
remaining provisions of this Agreement.

Section 9. Notice. All notices, requests, demands, claims, and other
communications hereunder shall be in writing and given in accordance with the
notice provisions of the Note.

Section 10. Jurisdiction. THE BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE
AND/OR FEDERAL COURTS LOCATED IN THE STATE OF ILLINOIS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER,
ON THE ONE HAND, AND THE SECURED PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT;
PROVIDED, THAT THE BORROWER ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY
HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF ILLINOIS; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE SECURED PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF THE SECURED PARTY. THE BORROWER EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND THE BORROWER HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE
BORROWER AND THE SECURED PARTY HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE THAT
SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL ADDRESSED TO THE BORROWER OR THE SECURED PARTY, AS APPLICABLE,
AT THE ADDRESS SET FORTH IN THE FIRST PARAGRAPH OF THE NOTE AND THAT SERVICE SO
MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE BORROWER’S OR THE SECURED
PARTY’S, AS APPLICABLE, ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

[Signature Page to Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above-written.

 

BORROWER: ACCENTIA BIOPHARMACEUTICALS, INC., a Florida corporation By:  

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey, Esq. Title:   President and General Counsel SECURED
PARTY: CORPS REAL, LLC, an Illinois limited liability company

/s/ Ronald E. Osman

By: Ronald E. Osman, Manager

 

7



--------------------------------------------------------------------------------

Exhibit A

Description of the Collateral

The term “Collateral” shall include the following specific property and assets
of ACCENTIA BIOPHARMACEUTICALS, INC. regardless of where located, and all
proceeds, rents and products of all of the foregoing and all distributions
thereon.

A. 12 million shares of Biovest International, Inc. common stock owned by
Accentia, to be held in an escrow account by a designated escrow agent selected
by mutual agreement of Lender and Borrower; and

B. All of Accentia’s contractual rights (including but not limited to the
purchase right granted to BDSI) pertaining to the first product for which an NDA
is filed containing BEMA Granisetron following the date of Accentia’s settlement
agreement dated December 30, 2009 with BDSI; provided, however if BEMA
Granisetron is not the first BEMA-based product for which an NDA is filed with
the FDA by or on behalf of BDSI following that date, then the applicable product
shall be the first BEMA-based product for which an NDA is filed with the FDA by
or on behalf of BDSI following the date of that settlement agreement; provided,
further however, that Royalty Product shall (i) exclude any BEMA-based product
containing Fentanyl or a Derivative thereof, or Buprenorphine or a Derivative
thereof, as obtained in the settlement agreement with BDSI, as described in full
in the attached Settlement Agreement.